Citation Nr: 9925508	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
December 1975 to December 1978, from February to March 1991, 
from October 1991 to January 1992 and from July to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  It was thereafter remanded by the 
Board in December 1996 for additional development and it is 
now back at the Board, ready for its disposition on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Hypertension pre-existed service and it has not been 
objectively shown that this pre-service chronic disease was 
aggravated by service.


CONCLUSION OF LAW

The diagnosed hypertension was not aggravated by active 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 
(West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for service connection.  The facts relevant to 
this appeal have been properly developed and VA's obligation 
to assist the veteran in the development of his claim (not to 
be construed, however, as shifting from the claimant to VA 
the responsibility to produce necessary evidence, per 
38 C.F.R. § 3.159(a) (1998)), has been satisfied.  Id.

Regarding VA's duty to assist every claimant in the 
development of his or her claim, the Board must note at this 
point that the record shows that the RO has made multiple 
attempts to locate additional medical records that, according 
to the veteran's contentions on appeal, would show that he 
continued to receive medical treatment for hypertension 
immediately after his discharge from active duty in 1978 and 
that the hypertension during those post-service years was 
indeed worse than how it was upon induction in 1975.  These 
efforts, which were made both before and after the Board's 
remand of December 1996, have all proven to be unsuccessful 
and no additional evidence has been obtained.  No further 
assistance to the veteran is therefore warranted at this 
time.

The applicable VA laws and regulations:

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110 and 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service, 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1998).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (1998).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Also, when a 
preexisting condition worsens during service and then 
improves with treatment so that it is no worse upon discharge 
than it was upon induction, the presumption of aggravation is 
not raised.  Verdon v. Brown, 8 Vet. App. 529, 537 (1996).

The veteran's contentions and the factual background:

The veteran contends that he is entitled to service 
connection for hypertension.  He has not denied that this 
medical condition existed prior to service, as shown by the 
record; rather, he seems to maintain that this chronic 
disease of pre-service onset was aggravated by service.  
Therefore, the issue to be resolved at this time is whether 
the preexisting hypertension was indeed aggravated by 
service.

The record shows that, in October 1974, the veteran underwent 
a pre-induction medical examination that revealed blood 
pressure readings that were described at that time as "well 
above normal."  The veteran was then re-checked several days 
later, over a three-day testing period, but, again, high 
blood pressure readings, to include readings of 140/100 and 
138/90, were obtained.  Due to the consistent high blood 
pressure readings, which were felt to warrant a diagnosis of 
hypertension, the veteran was disqualified to enter active 
service at the time.

The record further shows that the veteran's blood pressure 
levels were re-checked in February 1975, July 1975 and 
December 1975.  The last series of readings (those of 
December 1975) was felt not to be disqualifying and the 
veteran was then found to be qualified for enlistment, so he 
did enlist, in December 1975.  It was noted, however, in the 
report of medical examination for induction that was filled 
out at that time, that the veteran had a blood pressure 
reading of 130/80, with additional blood pressure readings of 
154/80 and 148/80.  Also, the veteran indicated, in his 
report of medical history of the same date, that he had had, 
or currently had, high or low blood pressure, a statement 
that was clarified by the examiner with the following 
statement:  "Rejected / disqualified for service Oct 74 
because of hypertension."

The record shows no evidence of complaints of high blood 
pressure during the veteran's first period of active military 
service, although several incidental high blood pressure 
readings were recorded during that timeframe, to include 
readings of 114/78 in September 1977, 130/80 in July 1978, 
134/100 in November 1978 and 124/78 also in November 1978.  
These readings, by themselves and when evaluated in 
conjunction with the reading of 130/70 and normal clinical 
evaluations of the veteran's heart and vascular system that 
were recorded upon separation in December 1978, as well as 
the veteran's statement, in the report of medical history for 
separation that he filled out and signed at that time 
indicating that "I am in good health," reveal no evidence 
of actual aggravation of the pre-service chronic disease. 

The reports of medical examinations that were conducted in 
June 1983 and April 1984 pursuant to the veteran's enlistment 
into the Army Reserves/National Guard reveal again normal 
clinical evaluations of the veteran's heart and vascular 
system and the subscribing physicians' conclusions to the 
effect that the veteran was fit for enlistment, on both 
occasions.  On the same dates, the veteran also filled out 
two reports of medical history and in both reports he denied 
ever having had, or currently having, high or low blood 
pressure, and said that he was in good health and that he 
took no medications.

In the report of medical history that the veteran filled out 
in February 1991, prior to his enlistment into his second 
period of active military service, he again denied ever 
having had, or currently having, high or low blood pressure 
and said that "I am in good health."  This statement was 
supported by the subscribing physician's statement in the 
same report to the effect that the veteran had "good general 
health."  However, it is noted that, approximately two-and-
a-half weeks later, on March 7, 1991, an "incidental 
finding" of high blood pressure, pursuant to a reading of 
168/120, was made during a routine medical examination.  
According to this entry and an entry dated a day later, the 
veteran denied any symptomatology at the time but said that 
he smoked and that he had consumed alcohol (beer and two 
shots of whiskey) the night before.  He also denied being on 
any medications.  The veteran was reportedly advised to stop 
smoking and drinking, was placed on the medication Procardia 
and was advised to return the following Monday for a re-check 
and a possible increase of the dose of Procardia.  The 
subscribing examiner said, however, that he felt that the 
veteran was "non compliant with health teaching [and with 
the advised] life style changes."  It is noted that, on 
March 8, the veteran's blood pressure was already down to 
151/107, after only one day of medication.

On March 11, 1991, the veteran was re-examined by an internal 
medicine physician who noted that the veteran had made no 
changes in his social habits during the last week, as he had 
had three beers the day before.  Mild hypertension and heart 
burn were listed as the assessment this time and a blood 
pressure reading of 145/96 was recorded this time.

Also on the above date, the veteran was discharged from his 
second period of active military service.  According to his 
report of medical examination of that date, his heart and 
vascular system were normal and the veteran had a blood 
pressure reading of 130/80.  In the "summary of defects" 
section of this report, the subscribing physician wrote that 
the veteran had a history of hypertension.  In the report of 
medical history of the same date, the veteran indicated that 
he had had, or currently had, high or low blood pressure and 
the subscribing physician clarified this statement by 
indicating that the veteran had a history of high blood 
pressure diagnosed a week earlier and treated with 
medication.

The record further shows that, on March 13, 1991, the veteran 
complained of anterior chest pains for two days and that, 
five days later, he complained of heartburn and it was noted 
again that there was a history of alcohol and tobacco abuse.  
The assessments listed this time included hypertension, 
reasonably controlled, and it was noted that this chronic 
disease had preceded, or existed prior to, service 
("EPTS").

The service medical records for the veteran's third period of 
active military service reveal a complaint of three days of 
high blood pressure on November 1, 1991, with a reading of 
150/100 at the time of the consultation, and the veteran's 
reported comments to the effect that he had taken Procardia 
only from March to May 1991 and that he was no longer taking 
it.  They also reveal a November 27, 1991, consultation at 
which time it was noted that the veteran had a history of 
high blood pressure, with a current reading of 142/80, and 
that he needed a refill of Procardia. 

Finally, regarding the veteran's fourth (and last) period of 
active military service, 
the record contains the results of a September 1992 
cardiovascular risk screening program, which include a blood 
pressure reading of 150/90 and the conclusion, at the bottom 
of the report, to the effect that the veteran was "being 
cleared" for Army physical fitness training.  Then, in the 
report of the medical examination for separation purposes 
that was conducted also in September 1992, it was noted that 
the veteran's heart and vascular system were normal and that 
the results of a cardiovascular screening had been 
"favorable," although it was clarified that the veteran 
"must remain on anti-hypertensive medication."

According to a May 1994 VA hospitalization report, the 
veteran was "first diagnosed with hypertension in 1976 while 
in the service but was not treated at that time."  During a 
physical examination in 1991, "it was discovered that his 
high blood pressure was very high" and he was placed on 
Procardia.  Thereafter, the veteran "reported good health 
until about one year ago when his exercise tolerance was 
diminished."  He went this time to a private hospital with 
complaints of severe headaches, which he attributed to his 
Procardia, and said had led him to decrease the dosage 
himself.  The high blood pressure reportedly was controlled 
("reduced") and thereafter he underwent hemodialysis.  
After the dialysis, it was noted that he reported feeling 
much better, with resolution of his symptoms, and was then 
transferred to the VA Medical Center in Jackson, Mississippi.

According to the above report, the veteran's social history 
was significant for the consumption of one pack of cigarettes 
per week and a six-pack of beer per day for 20 years.  Also, 
it was noted that he had a family history of heart disease 
and hypertension.  On examination, his blood pressure reading 
was 151/100, but the cardiovascular examination was negative 
("regular").  It was noted on discharge seven days later 
that good blood pressure control had been achieved by 
increasing the Procardia dosage to 90 mg. every day.  Renal 
insufficiency and hypertension were diagnosed.

According to the report of a June 1994 VA nephrological 
examination, the veteran said that he never had any 
difficulties with high blood pressure during service, that he 
developed hypertension in 1990, that this apparently was some 
type of malignant hypertension, that he had ended up with 
chronic renal failure secondary to hypertension and that, 
currently, he was on chronic renal dialysis, three times per 
week.  Chronic renal failure secondary to hypertension was 
listed as the impression.

The record shows that the veteran also underwent a VA general 
medical examination in June 1994.  According to the report of 
this examination, he had a history of high blood pressure 
since 1990 when, according to the veteran, he was told that 
he had a little kidney problem.  Currently, he said that he 
was on Procardia three times a day.  On examination, the 
veteran had blood pressure readings of 180/100, sitting and 
standing, and 180/110, reclining.  Also, it was noted that he 
brought in two blood pressure readings of 200/100 and 190/70, 
reportedly taken two and four days before the examination, 
respectively.  Hypertension, poor control, with hypertensive 
cardiovascular disease, was diagnosed.

According to a May 1994 private medical record, the veteran 
had an "overt accelerated hypertension with poor control and 
poor surveillance for the preceding three to four years" and 
now also had left ventricular hypertrophy, pulmonary edema, 
obvious renal insufficiency and early hypertensive 
retinopathy.  He was admitted for three days and the 
impression was listed as accelerated hypertension with early 
congestive heart failure and acute renal insufficiency with 
probable underlying hypertensive cardiovascular disease and 
chronic renal failure.

Another private medical record, this one dated in July 1994, 
reveals again impressions of hypertension, hypertensive 
cardiovascular disease and end stage renal disease.  It also 
reveals that, regarding the family history, the veteran said 
that his father had hypertension.

At an RO hearing that was conducted in January 1996, the 
veteran said, among other things, that he continued to have 
blood pressure problems after his first period of active 
military service and that he continued having more problems 
while serving in the National Guard or Army Reserves in the 
early 80's.  When asked by his representative about the 
impact that his continuing problems with high blood pressure 
had had on his career in the National Guard, he said that 
"[i]n June my kidney failed."  He also said that, when he 
was mobilized for the Persian Gulf (presumably sometime after 
August 1990), he was on "blood pressure pills," that he was 
discharged for kidney failure and that he continued taking 
the medication after being discharged from the regular Army 
in the late 70's.

Finally, a January 1998 private medical record confirms the 
above diagnoses of hypertensive cardiovascular disease, while 
a September 1998 VA outpatient medical record confirms the 
diagnosis of hypertension.



Analysis, findings and conclusion:

As shown above and as indicated earlier in this decision, it 
is clear that the diagnosed hypertension preceded service and 
that the issue before the Board is one of aggravation.  There 
were no increases in the severity of the hypertension noted 
during the first period of active military service, as shown 
by the medical evidence produced at that time, to include the 
reports produced in December 1978.  Also, 
the only available medical evidence produced during the 
period of more than 12 years that elapsed between the 
veteran's first and second periods of active military service 
(i.e., the reports of medical examination and medical history 
of June 1983 and April 1984) reveals an individual in good 
health, denying the use of any medications and evidently 
having a well-controlled blood pressure. 

Regarding the increase in the severity of the pre-service 
hypertension that was noted in March 1991, approximately 
three weeks after the veteran started serving his second 
period of active military service, the Board notes that this 
increase in severity cannot be felt to represent inservice 
aggravation of the preservice hypertension, as the medical 
evidence of that time reveals that the veteran's blood 
pressure was controlled in a matter of a couple of days, with 
the appropriate medication that the veteran had not been 
taking when the increase in severity was first noted.  As 
explained earlier, the veteran's blood pressure reading was 
already significantly lower only a day after having been 
placed on Procardia, and shortly thereafter the hypertension 
was characterized as "mild," even though the veteran 
continued to drink, against medical advice.  Further, on the 
day prior to his discharge from this second period of active 
duty (still less than two weeks after the March 7 
"incidental finding" of high blood pressure), it was noted 
that the hypertension was being "reasonably controlled" and 
that it had existed prior to service.

It is acknowledged that the evidence of record shows that, in 
more recent years, the diagnosed hypertension has somewhat 
worsened and now includes renal insufficiency and other 
related chronic cardiovascular/renal diseases, but this 
worsening in the severity of the pre-service hypertension was 
discovered more than a year after the veteran's separation 
from his last period of active military service and the fact 
remains that there is no competent evidence in the record 
demonstrating that the increase in severity that the 
hypertension has more recently undergone represents 
aggravation incurred in service.

The Board certainly is cognizant of the fact that the veteran 
contends that the diagnosed hypertension was aggravated by 
service.  However, his lay statements cannot be construed as 
competent evidence of increased disability, especially since 
he has not shown that he has the medical expertise to 
diagnose certain symptoms as objective manifestations of 
increased disability.  See, in this regard, Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In view of the above, the Board has no other recourse but to 
conclude that the diagnosed hypertension of pre-service onset 
was not aggravated by active military service and that 
service connection is therefore not warranted.  The claim has 
failed and the appeal must be denied.


ORDER

Service connection for hypertension is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

